Citation Nr: 1400728	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-00 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for a lumbar spine disorder, including degenerative joint disease (DJD) and degenerative disc disease (DDD).

2.  Entitlement to an increased disability rating in excess of 10 percent for left knee strain with spurs, including DJD.


REPRESENTATION

Appellant represented by:	Heath A. Hixson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1979 to December 1989.  He had three years of prior active service, the dates of which have not been verified, but apparently beginning in 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) which, in pertinent part, denied increased disability ratings in excess of 10 percent for the Veteran's service-connected lumbar spine and left knee disorders.

The Veteran testified before the undersigned Veterans Law Judge at a November 2012 Travel Board hearing in Roanoke, Virginia.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

At the November 2012 Travel Board hearing the Veteran advanced that, since his most recent VA examinations in October 2010, his service-connected lumbar spine and left knee disabilities had increased in severity.  Specifically, the Veteran asserted that the pain in his left knee had become steadily worse since a total right knee replacement.  He also reported weakness and increased pain in the lumbar spine.  A September 2012 VA medical record conveys that the Veteran reported to the emergency room for pain in his left knee.  The medical record reflects that the Veteran noted worsening pain over the previous six months.  His pain level was recorded as eight out of ten, and increased pain was noted on both flexion and extension of the left knee.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2013)  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2013) provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

The United States Court of Appeals for Veterans Claims (Court) clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

While the October 2010 VA examination reports are not necessarily too old to adequately evaluate the Veteran's disabilities, since there may have been significant changes in the disabilities since the previous examinations, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a more contemporaneous examination is needed.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (VA examination required in increased rating claim where veteran asserts condition worsened since most recent VA examination). 

Also on remand, ongoing medical records should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  At the November 2012 Travel Board hearing, the Veteran indicated that he would be obtaining further treatment after the hearing.  These records would be helpful in deciding the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of the lumbar spine and left knee disabilities.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran's lumbar spine and knee disorders, not already of record, since August 2010.

3.  Schedule the Veteran for VA examination in order to assist in determining the current level of severity of his lumbar spine and left knee disabilities.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies, including range of motion testing in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. 

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should also indicate the effect the lumbar spine and left knee disability have on the Veteran's current level of occupational impairment.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.



Lumbar Spine: 

The examiner should indicate whether the Veteran's lumbar spine disorder is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should comment on any adverse neurological symptomatology caused by the low back disorder, and, if present, if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

Left Knee:

In addition to range of motion testing, the examiner should indicate whether the Veteran has either instability or recurrent subluxation, and, if so, indicate whether such symptoms are best described as slight, moderate, or severe.  The examiner should indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint. 

4.  Then readjudicate the Veteran's claims for an increased disability rating in excess of 10 percent for a lumbar spine disorder, including DJD and DDD, and an increased disability rating in excess of 10 percent for left knee strain with spurs, including DJD.  If any benefit sought remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



